Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			     ATTACHMENT TO ADVISORY ACTION
	The recited 76 + 1 wt% crystallinity of the after final amendment would raise new issues that would require further search and consideration since it was not present in any of the examined claims but in the specification.  Thus, tthe after final amendment will not be entered.  It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously cancelled claims (MPEP 714.13).
	A partial entry is not permitted and thus the amendment to claim 3 overcoming 112 (b) will not be entered either.   
Applicant’s arguments based on the data of table 2 utilizing a polyethylene having the recited 76 + 1 wt% crystallinity (e.g. 76.6 wt%) being denied of entry would have little probative value at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/March 1, 2021                                           /TAE H YOON/                                                                         Primary Examiner, Art Unit 1762